b CARTER, C.J.,
dissenting.
I respectfully dissent. Characterization of Mr. Price’s claim is essential to the prescription issue. Mr. Price is seeking to recover his job-related expenses, including lodging, meals, and mileage, all of which are a form of compensation for services rendered. The job-related expenses were incurred during Mr. Price’s employment and were related to the supervisory and consulting services he provided to Stranco. Therefore, I believe the job-related expenses constitute a claim for compensation in addition to his hourly wage. See Rice v. Felterman, 00-2525 (La.App. 1 Cir. 3/23/02), 814 So.2d 696, 698; Parry v. Administrators of Tulane Educational Fund, 02-2478 (La.12/19/02), 833 So.2d 346. The applicable prescriptive period for an action for the recovery of compensation is three years. LSA-C.C. art. 3494(1). Thus, I would affirm the trial court’s judgment finding that Mr. Price’s claim filed beyond the three-year period has prescribed.